JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34Q). It is
ORDERED AND ADJUDGED that the district court’s order filed January 13, 2014, be affirmed. It would have been preferable had the district court simply struck the unnecessary portions of the pro se complaint or given plaintiff time to do so, and obtained from the defendants a waiver of any statute of limitations defense. But because neither party has suggested there are limitations concerns to plaintiff filing a new complaint, the order of January 13, 2014 is affirmed in view of the district court’s discretion to enforce Rule 8, and the fact that the complaint was unnecessarily detailed at times. See Ciral-sky v. CIA 355 F.3d 661 (D.C.Cir.2004). The dismissal without prejudice allows plaintiff to file a new complaint that meets the requirements of Rule 8. See id. at 669-70.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.